 

Exhibit 10.3

 

WAIVER UNDER SECOND AMENDED AND

RESTATED PURCHASE AND SALE AGREEMENT

 

THIS WAIVER (this “Waiver”), dated as of February 5, 2008, is by and among SIRVA
RELOCATION LLC, EXECUTIVE RELOCATION CORPORATION and SIRVA GLOBAL RELOCATION,
INC. (collectively, the “Originators”); and SIRVA RELOCATION CREDIT, LLC (the
“Buyer”).

 

PRELIMINARY STATEMENTS

 

A.            Reference is made to that certain Second Amended and Restated
Purchase and Sale Agreement, dated as of December 22, 2006, among the
Originators and the Buyer (as amended, modified or supplemented from time to
time, the “Purchase Agreement”).  Capitalized terms used herein without
definition shall have the meanings ascribed thereto in the Purchase Agreement.

 

B.            SIRVA Inc. and all of its domestic subsidiaries, other than the
Buyer, intend to commence bankruptcy proceedings, on or about February 5, 2008,
under Chapter 11 of Title 11 of the United States Code (such proceedings,
including any subsequent conversion of the same to “Chapter 7” proceedings
and/or following the appointment of a bankruptcy trustee, the “Chapter 11
Proceedings”).

 

C.            Section 6.2 of the Purchase Agreement provides that the purchase
and sale of Receivables thereunder will automatically terminate upon the
occurrence of a Bankruptcy Event with respect to an Originator, which would
include the commencement of the Chapter 11 Proceedings.

 

D.            The Buyer and the Originators have agreed to waive the occurrence
of the automatic termination provision of Section 6.2 of the Purchase Agreement,
solely as it relates to the commencement of the Chapter 11 Proceedings.

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.  Waiver of Section 6.2 of the Purchase Agreement.  As of the
Effective Date (as set forth in Section 2 below), the parties hereto waive the
occurrence of the automatic termination provision of Section 6.2 of the Purchase
Agreement, solely as it relates to the commencement of the Chapter 11
Proceedings; it being understood that this waiver of Section 6.2 relating to the
commencement of the Chapter 11 Proceedings does not constitute an amendment of
the Purchase Agreement or constitute a waiver of Section 6.2 of the Purchase
Agreement other than as expressly set forth in this paragraph.  Accordingly,
other than with respect to the commencement of the Chapter 11 Proceedings, the
terms and conditions of the Purchase Agreement and each of the other Transaction
Documents remain unchanged and in full force and effect.

 

--------------------------------------------------------------------------------


 


SECTION 2.  EFFECTIVE DATE.  THIS WAIVER SHALL BECOME EFFECTIVE AS OF THE DATE
HEREOF (THE “EFFECTIVE DATE”), UPON RECEIPT BY THE AGENT, OR ITS COUNSEL, OF
COUNTERPARTS OF THIS WAIVER, DULY EXECUTED BY EACH OF THE PARTIES HERETO.


 


SECTION 3.  REFERENCE TO AND EFFECT ON THE TRANSACTION DOCUMENTS.


 


(A)           EXCEPT AS SPECIFICALLY SET FORTH ABOVE, THE TERMS AND CONDITIONS
OF THE PURCHASE AGREEMENT AND ALL OTHER TRANSACTION DOCUMENTS AND ANY OTHER
DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED AND/OR DELIVERED IN CONNECTION
THEREWITH, SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND
CONFIRMED.


 


(B)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS WAIVER SHALL NOT
OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF THE BUYER OR THE AGENT
UNDER THE PURCHASE AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER
DOCUMENT, INSTRUMENT OR AGREEMENT EXECUTED IN CONNECTION THEREWITH, NOR
CONSTITUTE A WAIVER OF ANY PROVISION CONTAINED THEREIN, IN EACH CASE EXCEPT AS
SPECIFICALLY SET FORTH HEREIN.


 


SECTION 4.  EXECUTION IN COUNTERPARTS.  THIS WAIVER MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
WAIVER BY TELECOPIER OR OTHER ELECTRONIC DELIVERY SHALL BE EFFECTIVE AS DELIVERY
OF A MANUALLY EXECUTED COUNTERPART OF THIS WAIVER.


 


SECTION 5.  GOVERNING LAW.  THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF ILLINOIS.


 


SECTION 6.  HEADINGS.  SECTION HEADINGS IN THIS WAIVER ARE INCLUDED HEREIN FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS WAIVER FOR
ANY OTHER PURPOSE.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed by their respective officers as of the date first above written.

 

 

 

 

SIRVA RELOCATION CREDIT, LLC

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

Title:  President

 

 

 

 

SIRVA RELOCATION LLC

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

Title:  Treasurer

 

 

 

 

EXECUTIVE RELOCATION CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

Title:  Treasurer

 

 

 

 

SIRVA GLOBAL RELOCATION, INC.

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Douglas V. Gathany

 

Title:  Treasurer

 

Waiver Under Second Amended and Restated Purchase Agreement

--------------------------------------------------------------------------------